DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.   As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, drawn to a process for producing a composition.
Group II, claim(s) 5-8, drawn to a polymerization configuration for producing a composition.
Group III, claim(s) 9-10, drawn to a composition.


there is a lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising an ethylene-based polymer that has a density greater than, or equal to 0.940 g/cc and an ethylene polymer formed by polymerizing a reaction mixture comprising ethylene, using high pressure polymerization process, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/066619 (based on US equivalent US 10,934,420).
   Thus, US 10,934,420 discloses a polymer composition comprising a polyolefin (a) and a polyolefin (b), wherein the polyolefin (b) is low density polyethylene obtainable by high pressure polymerization, and the polyolefin (a) is a high density polyethylene having density of more than 0.945 g/cc (col. 9, lines 48-50; col. 3, lines 15-16; col. 2, lines 30-50).
    
3.   During a telephone conversation with Ted J. Barthel on March 22, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 1, 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.  Instant claims 1, 3-4 refer to “component (A)” and “component (B)”, wherein no prepositions “the” or “said” are cited in front of said terms. Therefore, it is not clear if “component (A)” and “component (B)” are the same as or different from “A) an ethylene-based polymer that has a density greater than, or equal to, 0.940 g/cc”, and “B) an ethylene homopolymer, formed by polymerizing a reaction mixture comprising ethylene”, that are previously cited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al (WO 2016/066619) in view of Baird et al (US 5,225,488) and Patel et al (US 5,972,444).
It is noted that while the rejection is made over WO 2016/066619 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,934,420 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,934,420. 

7. Englund et al discloses a process for producing a composition comprising
a polyolefin (a) and a polyolefin (b), wherein the polyolefin (b) is low density polyethylene homopolymer obtainable by high pressure polymerization, and the polyolefin (a) is a high density polyethylene (HDPE) having density of more than 0.945 g/cc (col. 9, lines 48-50; col. 3, lines 15-16; col. 2, lines 30-50; col. 11, lines 65-col. 12, line 15);  the process comprising: 
i) polymerization of ethylene to produce the low density polyethylene homopolymer (b) by a high pressure process in a tubular reactor (col. 16, lines 60-61, col. 15, lines 35-36, instant claim 2) in the presence of initiators (col. 3, lines 15-25), such as peroxide radical initiator (col. 31, lines 6-7), followed by 
ii) separating the obtained polymer from unreacted products, recovering the separated polyethylene (col. 2, lines 35-47; col. 16, lines 5-20) and
iii) pelletizing in a pelletizing extruder (col. 19, lines 1-20);
wherein the produced high pressure polyethylene (b) is blended with the high density polyethylene (a) (col. 2, lines 46-50) by melt mixing (col. 23, lines 1-15; col. 23, lines 55-60); the overall composition is used in the form of pellets (col. 22, lines 62-64).

8.  Since the process of Englund et al includes the steps of separating the produced polymer from unreacted products and pelletizing, therefore, it would have been obvious to a one of ordinary skill in the art that the polyolefin (b) is produced using a polymerization configuration that includes the tubular polymerization reactor, and further a separator and a pelletizer as well.

9. Thus, Englund et al teaches a process for producing a composition comprising high pressure polymerization of ethylene to produce the low density polyethylene (b), followed by separating said polymer from unreacted products, pelletizing and further melt mixing said polyethylene (b) with HDPE.

10. Though Englund et al does not explicitly recite the step of melt mixing the HDPE with said high pressure polyethylene (b) taking place before pelletizing, such as by delivering the HDPE using a side-arm extruder,
Baird et al discloses a method for blending polymeric materials comprising producing a melt stream of a first polymer from a first extruder (12) and a melt stream of a second polymer from a second extruder (14), joining the melt streams at a T-junction, combining the polymer melt steams using a static mixer (col. 4, lines 7-20, as to instant claim 4) to form the blend, followed by pelletizing the blend (col. 4, lines 16-20).
The apparatus is presented in Figure 1 below:

    PNG
    media_image1.png
    335
    562
    media_image1.png
    Greyscale

Thus, the second polymer appears to be delivered using a side-arm extruder (12) (as to instant claim 3).

2) Patel et al discloses a process for producing a polymer mixture comprising a first ethylene polymer and a second ethylene polymer (Abstract), wherein the polymer mixture is produced by melt mixing the components using a compounding extruder and a side-arm extruder employed directly down stream of a polymerization process (col. 17, lines 24-26).
Patel et al explicitly teaches that melt mixing of ethylene polymers is conducted using a configuration including a side-arm extruder for delivering the components.

11.  Since all of Englund et al, Baird et al and Patel et al are related to methods of producing polymer mixtures by melt mixing polymeric components, and thereby belong to the same field of endeavor, wherein  Baird et al  explicitly teaches a configuration comprising a side extruder for delivering the melt stream of one of the polymers to be combined with the melt stream of another polymer,  and further static mixer and pelletizer for producing the polymer blend and pelletizing the blend, and Patel et al  explicitly teaches the use of side-arm extruder for delivering polyethylenes for melt mixing, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Englund et al, Baird et al and Patel et al, and to use, or obvious to try to use the configuration taught by Baird et al to produce the polymer composition of Englund et al, that is to deliver the melt of HDPE to be mixed with the melt of the high pressure polyethylene (b) after the separation step in the process of Englund et al using the side-arm extruder, followed by mixing said HDPE and the high pressure polyethylene (b) in a static mixer and further pelletizing, so to ensure a proper melt mixing of said HDPE and said high pressure polyethylene (b), produce the blend in the pellet form, as required by Englund et al, but further eliminate an extra step of pelletizing the high pressure polyethylene (b) before mixing that with the HDPE, thereby arriving at the present invention, especially since the delivering of polyethylenes for melt mixing using side-arm extruders is taught in the art, as shown by Patel et al. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,329,465 and US 7,722,961 are related to processes for producing polymer compositions comprising a HDPE and a high pressure polyethylene.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA KRYLOVA/Primary Examiner, Art Unit 1764